370 F.2d 560
Elzy H. GREEN, Appellant,v.Wayne K. PATTERSON, Warden, Colorado State Penitentiary, Appellee.
No. 9039.
United States Court of Appeals Tenth Circuit.
December 23, 1966.

Lynn J. Bullis, Jr., Oklahoma City, Okl., for appellant.
James W. Creamer, Denver, Colo. (Duke W. Dunbar, Atty. Gen., and Frank E. Hickey, Deputy Atty. Gen., on the brief), for appellee.
Before LEWIS and HICKEY, Circuit Judges, and STANLEY, District Judge.
PER CURIAM.


1
Appellant, a confined state prisoner, seeks issuance of a writ of habeas corpus from the United States District Court for the District of Colorado upon allegation that his present confinement is unlawfully premised on a parole revocation hearing at which he was denied due process. The petition for a writ of habeas corpus was denied on the ground that an adequate remedy was available to petitioner in the state court of Colorado and that petitioner had not exhausted such remedy. 28 U.S.C. § 2254.


2
The Attorney General of Colorado, both by brief and at oral argument, concedes that Colorado affords no judicial review of the acts of the State Board of Parole in conducting revocation proceedings and that no state remedy is available to petitioner wherein his present claims are cognizable.


3
The case is remanded to the district court with instructions to reinstate appellant's petition for consideration upon the merits.